Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner can find no references alone nor in combination which disclose:
With respect to claim 23:
A stent comprising: PLLA; with a pre-crimp diameter and wall thickness ratio of 30-60; where the stent is configured to be plastically deformed during the crimping process; and a pattern of undulating rings interconnected by links.
With respect to claim 36:
A stent comprising: PLLA; with a pre-crimp diameter and wall thickness ratio of 25-45; where the stent is configured to be plastically deformed during the crimping process; and a pattern of undulating rings (made up of struts and crowns) interconnected by links; at least some of the struts or links have an aspect ratio (width to thickness) of 0.4-1.4; and the when the stent is expanded a radial stiffness greater than 0.3N/mm2.
With respect to claim 37:
A balloon and stent, the stent comprising: PLLA; and a pattern of undulating rings (made up of struts and crowns) interconnected by links; where the crowns are configured to inelastically deformed during the balloon expansion process; where the stent has an expanded diameter and wall thickness ratio of 25-50; and the when the stent is expanded a radial stiffness greater than 0.3N/mm2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774